Case 1:20-cv-03789-AT Document 12 Filed 01/07/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
RAYMOND GONZALEZ, on behalf of himself DOC #, —____
and all others similarly situated, DATE FILED: _ 1/7/2021 __
Plaintiff,
-against- 20 Civ. 3789 (AT)
CREATIVE RECREATIONS, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On July 9, 2020, this Court ordered Plaintiff to move for a default judgment by August 10,
2020. ECF No. 10. Plaintiff failed to do so. On October 15, 2020, the Court ordered Plaintiff to
move for default judgment by November 10, 2020. ECF No. 11. Once again, Plaintiff failed to
comply with this order.

Plaintiff has failed to comply with multiple court orders and is reminded that under Rule 41(b)
of the Federal Rules of Civil Procedure, an action may be dismissed “[i]f the plaintiff fails to
prosecute or to comply with [the federal rules] or a court order.” Fed. R. Civ. 41(b). “Rule 41(b)
gives the district court authority to dismiss a plaintiffs case sua sponte for failure to prosecute.”
Davis v. Town of Hempstead, 597 F. App’x 31, 32 (2d Cir. 2015) (internal quotation marks omitted).

By January 19, 2021, Plaintiff shall submit his materials for a default judgment in
accordance with Attachment A to the Court’s Individual Practices in Civil Cases. Failure to do so
shall result in dismssal pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. See Baptiste
v. Sommers, 768 F.3d 212 (2d Cir. 2014).

SO ORDERED.

Dated: January 7, 2021
New York, New York

On

ANALISA TORRES
United States District Judge
